NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia


                                                   Decided: August 9, 2022


                       S22A0737. WALKER v. THE STATE.


       ELLINGTON, Justice.

       A Richmond County jury found Shaun Walker guilty of malice

murder and other crimes in connection with the shooting death of

Antonio Jerome Ferguson. 1 On appeal, Walker contends that the


       1The murder occurred on September 3, 2017, in Richmond County. On
October 31, 2017, a Richmond County grand jury returned an indictment
accusing Walker of malice murder (Count 1), felony murder based on the
predicate felony of aggravated assault (Count 2), criminal attempt to commit
armed robbery (Count 3), possession of a firearm during the commission of a
crime (Count 4), terroristic threats (Count 5), and possession of a firearm by a
convicted felon (Count 6). Following a trial held January 28 to 31, 2020, the
jury returned verdicts of guilty on Counts 1, 2, 4, 5, and 6. The trial court
thereafter sentenced Walker to serve life in prison without parole for malice
murder, concurrent five-year prison terms for terroristic threats and
possession of a firearm by a convicted felon, and a consecutive five-year prison
term for possession of a firearm during the commission of a crime. The trial
court noted that the felony murder count “merged as a matter of law.”
However, because the jury found Walker guilty of malice murder, the felony
murder count actually was vacated by operation of law, see Malcolm v. State,
263 Ga. 369, 372 (5) (434 SE2d 479) (1993), and the aggravated assault that
formed the predicate for the felony murder count merged into the malice
murder conviction. Walker timely filed a motion for new trial, which was
amended on September 28, 2021. The trial court denied the motion on January
26, 2022, and Walker filed a notice of appeal from that order on February 11,
evidence was insufficient to support his convictions. Because the

evidence was sufficient to establish Walker’s guilt beyond a

reasonable doubt as to each of his convictions, we discern no error in

the trial court’s ruling.

     1. Facts. Viewed in the light most favorable to the jury’s

verdicts, the evidence presented at trial showed the following. In

early September 2017, Walker and Ferguson were living together in

a house that Ferguson had rented. Walker admitted that he and

Ferguson had been arguing with each other over money. Ferguson’s

landlord testified that Ferguson, who was behind on the rent, had

gone with him to several automated teller machines on September

2, 2017, the day before the shooting, to withdraw cash with which to

pay his rent. The landlord testified that Walker accompanied

Ferguson to each of the machines that they visited.

     That night, Walker and Ferguson went to a bar in Augusta,

where they got into a heated argument. When Walker became




2022. This appeal was docketed to the April 2022 term of court and submitted
for a decision on the briefs.
                                     2
belligerent, bar employees and an off-duty police officer working

security for the bar told Walker to leave. The officer’s body-camera

video recording shows Walker threatening Ferguson by making a

hand gesture that simulated Walker shooting Ferguson with a gun.

In this video, Walker said: “F**k with me, [I’m going to] kill your

a**[.]” The police arrested Walker shortly after the incident because

Walker returned to the bar after being ordered to leave.

     On September 3, after being released from jail, Walker went to

a grocery store where Ferguson and another man were shopping.

Ferguson’s sister was also in the store and witnessed Walker talking

to her brother. The sister testified that, as Ferguson paid for his

groceries in cash, Walker stood nearby, watching. Moments later,

Walker left the store. The sister watched as Ferguson and his friend

left together, heading toward the parking lot with their groceries.

     Shortly after he was seen at the grocery store, Walker

confronted Ferguson on the sidewalk of a residential street not far

from their home. He pointed a gun at Ferguson, snatched Ferguson’s

cell phone from his hand, and demanded money. A ten-year-old

                                  3
eyewitness to these events testified that Ferguson responded by

saying: “[T]his is not your money, you can’t get my money.” The child

testified that the gunman shot Ferguson several times and then fled

in the direction of a nearby school. Immediately after the shooting,

the child described the gunman and his clothing, a white tank top

and black pants, to the police. On cross-examination, the child

testified that, although he heard the shooting and saw the gunman

running away, he did not observe the shooting. Later in the trial,

however, the prosecutor again called the child to testify, and the

child testified that he had in fact seen the gunman threatening and

then shooting Ferguson. He also testified that gunman told him

immediately after the shooting: “[D]on’t tell nobody.” Another

witness testified that, although she did not witness the shooting, she

had seen two young men walking together before the shooting. When

she heard the gun shots, she ran outside and saw one man on the

ground, one man running, and a “little boy . . . out there . . .

hollering.”

      Investigators recovered time-stamped surveillance video

                                  4
recordings taken from cameras mounted on the exterior of a high

school near the scene of the shooting. The recordings showed

Walker, who was wearing black pants and a white tank top, running

in front of the school. He ran by a row of bushes beneath which the

murder weapon was later recovered. After comparing the school

surveillance video with the police body-camera video showing

Walker and Ferguson arguing at the bar the night before, the police

determined that Walker was a likely suspect in Ferguson’s murder.

     After his arrest, Walker gave the police a recorded statement.

In his statement, Walker recounted his many grievances with

Ferguson. He claimed that Ferguson constantly threatened him

with a gun and a machete. He said that Ferguson was often drunk

and that Ferguson had taken advantage of him and stolen his

money. Walker eventually admitted killing Ferguson, but claimed

that he did so in self-defense. As he stood up and held his wrists

together, indicating that the police should handcuff him, Walker

said: “I did his a**. I’m done. You can take me in. I got a pistol and

did his a**. It was self-defense and that’s the f*****g truth.” After

                                  5
this admission, Walker explained that Ferguson was trying to take

advantage of him: “He [was] trying to max out my card. I told him

to spend eighty dollars. I had one [hundred and] thirty left.”

     After giving this statement, Walker led the police to an area by

the high school where he had discarded the murder weapon, a .45-

caliber pistol, in dense bushes. Forensic testing established that the

pistol was the weapon that had ejected the five .45-caliber shell

casings recovered from the scene of the shooting. During a search of

Walker’s home, police found a box of .45-caliber ammunition. The

police also recovered the clothes that Walker had been wearing on

the day of the shooting from the home of one of Walker’s friends. The

friend testified that Walker appeared at his home on the afternoon

of the shooting and asked to use his washing machine. The clothes,

which had been washed when the police recovered them, matched

the clothes Walker was wearing in the school surveillance video

recording. The defense and the State stipulated that Ferguson had

died as a result of gunshot wounds to the torso, right forearm, and

legs. After the jury returned its guilty verdicts on Counts 1 through

                                  6
5 of the indictment, the State, in the second part of this bifurcated

trial, submitted into evidence certified copies of Walker’s 2005 felony

conviction for burglary. Thereafter, the jury returned a guilty

verdict on Count 6, possession of a firearm by a convicted felon.

      2. Analysis. In his sole claim of error, Walker contends that the

trial court erred in denying his motion for a new trial because the

evidence recounted above was insufficient to prove his guilt beyond

a reasonable doubt of the crimes charged. In support of this claim,

Walker     argues     that    his   “confession”     was    not    sufficiently

corroborated by evidence proving that he was, in fact, the shooter.2

He also argues that the evidence against him was entirely

circumstantial and that the State failed to disprove all other

reasonable theories.3 For the following reasons, we disagree.

      (a) First, Walker argues that his confession of guilt was not



      2 See OCGA § 24-8-823 (“All admissions shall be scanned with care, and
confessions of guilt shall be received with great caution. A confession alone,
uncorroborated by any other evidence, shall not justify a conviction.”).
       3 See OCGA § 24-14-6 (“To warrant a conviction on circumstantial

evidence, the proved facts shall not only be consistent with the hypothesis of
guilt, but shall exclude every other reasonable hypothesis save that of the guilt
of the accused.”).
                                       7
properly corroborated by other evidence as required by OCGA § 24-

8-823, which provides in pertinent part that “[a] confession alone,

uncorroborated by any other evidence, shall not justify a conviction.”

But Walker’s admissions do not constitute a confession and were not

described as such by the trial court. 4 As we have explained,

      a mere incriminating statement is made where the
      accused, though admitting to damaging circumstances,
      nonetheless attempts to deny responsibility for the crime
      charged by putting forward exculpatory or legally
      justifying facts. Thus, [a] statement which includes facts
      or circumstances which show excuse or justification is not
      a confession of guilt even if it admits the main fact[.]

(Citations omitted.) Thomas v. State, 308 Ga. 26, 30 (2) (b) (838 SE2d

801) (2020). Walker’s statement to police asserted self-defense, so it

was merely an incriminating statement and corroboration pursuant

to OCGA § 24-8-823 was not required. See id.

      (b) Second, contrary to Walker’s assertion, the evidence offered

to prove his crimes was not entirely circumstantial. Therefore we

need not address whether the proved facts “exclude[d] every other



      4 The trial court did not give the jury an instruction pertaining to
“confessions.” Rather, the trial court gave the jury several charges pertaining
to Walker’s “out of court statements.”
                                      8
reasonable hypothesis save that of [Walker’s] guilt” of the crimes

charged. OCGA § 24-14-6. See also Jackson v. State, 311 Ga. 626,

630 (2) (859 SE2d 626) (2021). (“[I]if there is any direct evidence

presented by the State, the circumstantial evidence statute does not

apply to a sufficiency analysis.”) (citations omitted). In fact, ample

direct as well as circumstantial evidence supported each of his

convictions. The police officer’s body camera video recording from

the bar provided direct evidence of Walker making terroristic

threats to shoot and kill Ferguson. 5 Walker’s own admissions

constitute direct evidence that he murdered Ferguson by shooting

him and that he possessed a pistol during the commission of that

crime. 6 And the State submitted certified records establishing that


      5  A video-recording of events alleged to depict a crime constitutes direct
evidence of the crime. See McCray v. State, 301 Ga. 241, 244 (1) (799 SE2d 206)
(2017) (“Direct evidence is that which is consistent with either the proposed
conclusion or its opposite; circumstantial evidence is that which is consistent
with both the proposed conclusion and its opposite.”) (citation, punctuation and
emphasis omitted). See also Gonzalez v. State, 359 Ga. App. 147, 150-151 (1)
(c) (857 SE2d 88) (2021) (Surveillance video constituted direct evidence that
the defendant touched the clothing around his genital area in a manner
consistent with masturbation while in close proximity to and watching a
child.).
       6 Testimony about Walker’s admissions is direct, not circumstantial,

evidence of his guilt. See Harper v. State, 298 Ga. 158, 161 (780 SE2d 308)
(2015); Evans v. State, 288 Ga. 571, 575-576 (707 SE2d 353) (2011).
                                       9
Walker was a convicted felon when he possessed the murder

weapon.

      (c) Finally, to the extent that Walker argues that the evidence

was insufficient as a matter of constitutional due process to

authorize a rational trier of fact to find beyond a reasonable doubt

that Walker was guilty of each of the four crimes of which he was

convicted, we disagree.7 In evaluating whether the evidence at trial

was sufficient as a matter of due process under the Fourteenth

Amendment of the United States Constitution, this Court considers

whether a rational trier of fact could have found the defendant guilty

beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,

319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979). In performing this

evaluation, we view the evidence in the light most favorable to the

verdicts, leaving “to the jury the resolution of conflicts or



      7The trial court sentenced Walker for malice murder, OCGA § 16-5-1 (a);
possession of a firearm during the commission of a crime, OCGA § 16-11-106;
making terroristic threats, OCGA § 16-11-37; and possession of a firearm by a
convicted felon, OCGA § 16-11-131. In his appellate brief, Walker did not argue
how the State’s evidence was insufficient as to the various elements of the
crimes of which he was convicted; rather, Walker asserted generally that the
evidence was insufficient to identify him as the man who shot Ferguson.
                                      10
inconsistencies in the evidence, credibility of witnesses, and

reasonable inferences to be made from the evidence.” Rodriguez v.

State, 309 Ga. 542, 546 (1) (847 SE2d 303) (2020) (citation and

punctuation omitted).

     In addition to the direct evidence set forth in Division 2 (b)

above, Walker’s conviction for murder was supported by witness

testimony, surveillance and body-camera video recordings, ballistic

evidence, and evidence of Walker’s motive and efforts to destroy

evidence. The child who witnessed the shooting heard Walker and

Ferguson arguing about money right before Walker shot Ferguson.

Although the child said on cross-examination that he did not see the

shooting, when called by the State to testify again, he confirmed that

he had witnessed the shooting and that Walker had told him not to

say anything. The child’s credibility was for the jury to determine.

Further, another witness – one who heard the shooting and

immediately thereafter saw a man fleeing from the scene – testified

that she saw the 10-year-old eyewitness standing in the street near

the victim, shouting. Moments after the shooting, a nearby high

                                 11
school’s video surveillance camera recorded Walker running by the

school building. Police officers recognized Walker from that video as

the man seen threatening Ferguson the night before in an officer’s

body camera video recording. The jury could infer from officer

testimony, as well as the surveillance and body camera video

recordings introduced in evidence, that Walker was the man with

whom Ferguson had argued the night before the shooting. Walker

also went to a friend’s house right after the shooting to wash the

clothes he was wearing during the shooting. The jury could infer

from this act that Walker intended to remove evidence of blood or

gunpowder residue from his clothing. And, after Walker admitted

shooting Ferguson, he showed the police where he had discarded the

murder weapon. The police also found .45-caliber ammunition in

Walker’s home. For these reasons, we see no error in the trial court’s

ruling that the evidence was sufficient beyond a reasonable doubt to

support each of Walker’s convictions. Therefore, we affirm.

     Judgment affirmed. All the Justices concur.




                                 12